Name: Commission Regulation (EU) NoÃ 1372/2013 of 19Ã December 2013 amending Regulation (EC) NoÃ 883/2004 of the European Parliament and of the Council on the coordination of social security systems and Regulation (EC) NoÃ 987/2009 of the European Parliament and of the Council laying down the procedure for implementing Regulation (EC) NoÃ 883/2004 Text with relevance for the EEA and for Switzerland
 Type: Regulation
 Subject Matter: Europe;  social protection
 Date Published: nan

 20.12.2013 EN Official Journal of the European Union L 346/27 COMMISSION REGULATION (EU) No 1372/2013 of 19 December 2013 amending Regulation (EC) No 883/2004 of the European Parliament and of the Council on the coordination of social security systems and Regulation (EC) No 987/2009 of the European Parliament and of the Council laying down the procedure for implementing Regulation (EC) No 883/2004 (Text with relevance for the EEA and Switzerland) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 883/2004 of the European Parliament and of the Council of 29 April 2004 on the coordination of social security systems (1), Having regard to Regulation (EC) No 987/2009 of the European Parliament and of the Council of 16 September 2009 laying down the procedure for implementing Regulation (EC) No 883/2004 on the coordination of social security systems (2), and in particular Article 92 thereof, Whereas: (1) Requests were made by the Member States to the Administrative Commission for the Coordination of Social Security Systems to amend Annexes VIII and XI to Regulation (EC) No 883/2004 and Annexes 1 and 5 to Regulation (EC) No 987/2009 in order to bring those annexes in line with developments in their national legislation or to simplify the application of those Regulations. (2) The Annexes to Regulation (EC) No 883/2004 aim at giving an overview of Member States that do not apply the pro rata calculation for old-age and survivors pensions and of special provisions regarding the application of the legislation of the Member States. (3) The Annexes to Regulation (EC) No 987/2009 aim at giving an overview of the implementing provisions for bilateral agreements that remain or enter into force and of the Member States which determine the maximum amount of reimbursement of unemployment benefits on the basis of the average amount of unemployment benefits provided under their legislation in the preceding calendar year. (4) The Administrative Commission for the Coordination of Social Security Systems has agreed to the requested amendments and has made relevant proposals to the Commission for the technical adaptations of the Annexes to Regulation (EC) No 987/2009 and Regulation (EC) No 883/2004. (5) The Commission can agree to include the proposals for the technical adaptations of the Annexes mentioned in recital 4. (6) Regulation (EC) No 883/2004 and Regulation (EC) No 987/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 883/2004 is amended as follows: (1) in Annex VIII, Part 2 is amended as follows: (a) in the section AUSTRIA, point (a) is replaced by the following: (a) Old-age pensions and survivors pensions derived thereof based on a pension account pursuant to the General Pensions Act (APG) of 18 November 2004;; (b) the following new section is added after the section BULGARIA: CZECH REPUBLIC Pensions paid from the Second Pillar scheme established by Act No 426/2011 Coll., on pension savings.; (2) in Annex XI, in the section NETHERLANDS, the following point (fa) is inserted after point (f): (fa) Any person as referred to in Article 69(1) of the Zorgverzekeringswet (Health Care Insurance Act) who, on the last day of the month preceding that in which he or she reaches the age of 65, is receiving a pension or benefit which, on the basis of paragraph 1(f) of this Section is treated as a pension payable under Dutch legislation, shall be regarded as a pension claimant as referred to in Article 22 of this Regulation until he or she reaches the pension age as referred to in Article 7a of the Algemene Ouderdomswet (General Old Age Pensions Act).. Article 2 Regulation (EC) No 987/2009 is amended as follows: (1) Annex 1 is amended as follows: (a) section DENMARK  FRANCE is deleted; (b) section DENMARK  NETHERLANDS is deleted; (c) section GREECE  NETHERLANDS is deleted; (d) section SPAIN  NETHERLANDS is deleted; (e) in section FRANCE  LUXEMBOURG: (i) points (a) and (b) are deleted; (ii) points (c) and (d) are replaced by the following: (a) The Agreement of 2 July 1976 on the waiving of reimbursement of the costs of administrative checks and medical examinations provided for in Article 105(2) of Council Regulation (EEC) No 574/72 of 21 March 1972 (b) The Exchange of Letters of 17 July and 20 September 1995 concerning the terms for settling reciprocal claims under Articles 93, 95 and 96 of Regulation (EEC) No 574/72; (f) in section FRANCE  NETHERLANDS: (i) points (b) and (c) are deleted; (ii) point (a) is replaced by the following: The Agreement of 28 April 1997 on the waiving of reimbursement of the costs of administrative checks and medical examinations pursuant to Article 105 of Regulation (EEC) No 574/72; (g) section ITALY  NETHERLANDS is deleted; (h) in section NETHERLANDS  UNITED KINGDOM: (i) point (b) is deleted; (ii) point (a) is replaced by the following: The second sentence of Article 3 of the Administrative Arrangement of 12 June 1956 on the implementation of the Convention of 11 August 1954; (2) in Annex 5, a new section NETHERLANDS is added after section GERMANY. Article 3 This Regulation shall enter into force on 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 166, 30.4.2004, p. 1. (2) OJ L 284, 30.10.2009, p. 1.